Exhibit 10.20

MEADWESTVACO CORPORATION COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

Amended and Restated

Effective January 1, 2009 (except as otherwise provided)

Article I

Purpose and General Provisions

Section 1.1 Purpose of Plan; Shareholder Approval; Shares Available.

(a) The purpose of the Plan is to provide members of the Board of Directors of
MeadWestvaco Corporation (the “Company”) who are not employed by the Company
with an opportunity to defer cash compensation and provide long-term
supplemental compensation in the form of Stock Units and Options with respect to
Common Stock.

(b) As approved by the Company’s shareholders, and subject to adjustment as
provided in Section 7.2 of the Plan, the total number of shares that may be
subject to Stock Units and Options is 500,000 shares of the Common Stock. The
source of shares for the Plan may be treasury shares or newly issued shares, at
the discretion of the Board. Any share which is subject to an Option which for
any reason expires or is terminated unexercised may again be subject to an
Option or a Stock Unit under the Plan. Shares of Common Stock available for the
grant of Options and Stock Units under the Plan shall not be diminished by any
grants of any kind under any plan created or maintained by any company acquired
by the Company or with which the Company is merged or combined.

(c) The Plan became effective January 30, 2002, subject to approval by the
Company’s shareholders of Articles IV and VI of the Plan (providing for Stock
Units and Options, respectively), which occurred on April 23, 2004. The Plan is
amended and restated, effective January 1, 2009, to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
described below.

Section 1.2 Section 409A Compliance.

(a) Effective January 1, 2005, certain benefits under the Plan are subject to
Section 409A of the Code; with respect to such benefits, the Plan shall comply
with the requirements of, and shall be operated, administered, and interpreted
in accordance with, Section 409A of the Code.

(b) For the period from January 1, 2005 through December 31, 2008, the Company
and the Administration Committee had sole discretion to override the terms set
forth in the plan document for the Plan to the extent that either the Company or
the Administration Committee determined to be necessary to comply with a
good-faith, reasonable interpretation of the requirements of Section 409A of the
Code.

(c) If the Company or Administration Committee determines that any provision of
the Plan is or might be inconsistent with the restrictions imposed by
Section 409A of the Code, such provision shall be deemed to be amended to the
extent that the



--------------------------------------------------------------------------------

Company or Administration Committee determines is necessary to bring it into
compliance with Section 409A of the Code. Any such deemed amendment shall be
effective as of the earliest date such amendment is necessary under Section 409A
of the Code.

(d) No provision in the Plan shall be interpreted or construed to (1) create any
liability for the Company or any of its employees, officers, directors, or other
service providers, related to a failure to comply with Section 409A of the Code,
or (2) transfer any liability for a failure to comply with Section 409A of the
Code from a Participant or other individual to the Company or any of their
employees, officers, directors, or other service providers.

Section 1.3 Definitions. The following terms shall have the meanings set forth
below for purposes of the Plan.

Account: a Deferral Account or a Stock Unit Account.

Administration Committee: a committee of management employees designated by the
Chief Executive Officer of the Company from time to time to serve as the body
charged with serving as such under the Plan.

Annual Meeting Date: any date on which an annual meeting of the Company’s
stockholders occurs.

Average Fair Market Value: the average of the Fair Market Values of a share of
Common Stock of the Company during the period of 10 trading days ending on the
designated date.

Beneficiary: in the case of any Participant who dies, the person or persons
named on the most recent Beneficiary Election Form filed and not revoked by the
Participant, in each case, in accordance with procedures established by the
Administration Committee or, if no such procedures have been established or the
Participant has not properly filed any Beneficiary Election Form, the
Participant’s estate.

Board: the Board of Directors of the Company.

Code: the Internal Revenue Code of 1986, as amended.

Common Stock: shares of Common Stock of the Company, subject to adjustments made
under Section 7.2 of the Plan or by operation of law.

Company: MeadWestvaco Corporation, a Delaware corporation.

Compensation Committee: the Compensation Committee of the Board or any
subcommittee thereof, or any other committee or subcommittee of the Board, as
determined by the Board from time to time; provided, that such committee or
subcommittee shall consist solely of two or more members of the Board who are
“Non-Employee Directors” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

 

-2-



--------------------------------------------------------------------------------

Deferral Account: a bookkeeping account for a Participant representing the
Eligible Compensation that the Participant has elected to defer under Article II
of the Plan, as adjusted to reflect earnings, losses, contributions and
distributions in accordance with Article III and Article V of the Plan.

Deferral Election: an election by an Eligible Director to defer Eligible
Compensation pursuant to Article II of the Plan.

Deferred Compensation: an amount of Eligible Compensation that an Eligible
Director elects to defer under Article II of the Plan in accordance with the
provision of the Plan.

Distribution Election: an election by a Participant of the time(s) and manner in
which he or she wishes to receive distributions from his or her Deferral
Account.

Dividend Equivalent: the amount of any cash dividend or other cash distribution
paid by the Company, or the Fair Market Value of any dividend or other
distribution in the form of property other than Common Stock distributed by the
Company, on a number of shares of Common Stock equal to the number of Stock
Units credited, as of the applicable record date, to an Eligible Director’s
Stock Unit Account.

Effective Date: with respect to the exercise of any Option, the last business
day preceding (1) in the case of delivery of a completed exercise form, the date
received by the person designated by the Administration Committee to receive
such forms, or (2) in the case of mailed forms, the postmark date for such
mailing.

Election Form: a form effecting a Beneficiary Election (a “Beneficiary Election
Form”), a form effecting a Deferral Election (a “Deferral Election Form”), a
form effecting a Distribution Election (a “New Distribution Election Form” or a
“Change of Distribution Election Form”), or a form effecting an Investment
Election (an “Investment Election Form”), or a single form combining one or more
of such elections.

Eligible Compensation: with respect to any Eligible Director, 100% of the
Eligible Director’s total cash compensation from the Company for service on the
Board and/or on any committee of the Board.

Eligible Director: any member of the Board who is not employed by the Company or
any of its subsidiaries or affiliates.

Exchange Act: the Securities Exchange Act of 1934.

Fair Market Value: with respect to the Common Stock, the mean of the high and
low prices at which the Common Stock is traded on the New York Stock Exchange
during normal business hours on the designated date; with respect to any other
security that is traded on any national securities exchange, or on NASDAQ, the
mean of the high and low prices at which Company’s common stock is thus traded
during normal business hours on the designated date; and with respect to any
other property, the fair market value thereof as reasonably and prudently
determined by the Compensation Committee.

Finance Committee: a committee of management employees designated by the Chief
Executive Officer of the Company from time to time to serve as the body charged
with serving as such under the Plan.

 

-3-



--------------------------------------------------------------------------------

Investment Election: an election by an Eligible Director to have Deferred
Compensation invested in an Investment Fund as defined in Section 3.3(a) of the
Plan.

Option: an option to acquire Common Stock granted pursuant to Article VI of the
Plan.

Optionee: the Eligible Director to whom any Option is granted and any other
person who may be entitled to exercise such Option pursuant to the Plan.

Participant: an Eligible Director who has elected to defer Eligible Compensation
under the Plan or to whose Stock Unit Account Stock Units have been credited and
who has a positive balance in his or her Account(s).

Plan: the MeadWestvaco Corporation Compensation Plan for Non-Employee Directors,
as set forth herein and amended from time to time.

Plan Year: generally, the calendar year; provided, that the first Plan Year was
the period from January 30, 2002 through December 31, 2002.

Stock Unit: a unit credited to a Participant’s Stock Unit Account representing
one hypothetical share of Common Stock. Fractional Stock Units shall be
permitted.

Stock Unit Account: a bookkeeping account for a Participant representing the
Stock Units that have been credited to the Participant under Article IV of the
Plan.

Stock Unit Value: as defined in Section 4.1 of the Plan.

Termination Distribution: a distribution from a Participant’s Account following
the Participant’s Termination of Board Membership.

Termination of Board Membership: with respect to any Participant, the date of
the Participant’s separation from service (within the meaning of
Section 409A(a)(2)(A)(i) of the Code), as determined by the Company in
accordance with Treas. Reg. § 1.409A-1(h)(1).

Section 1.4 Administration. Except as specifically provided in the Plan, the
Administration Committee shall be responsible for administering the Plan in all
respects, including establishing rules and regulations for the operation of the
Plan, preparing, distributing, collecting and administering Election Forms, and
interpreting the Plan and all associated documentation (including without
limitation Election Forms). The Administration Committee may delegate any or all
of their respective responsibilities to one or more of their members or to
appropriate employees of the Company. Notwithstanding the foregoing, to the
extent necessary to ensure the exemption of transactions pursuant to the Plan
from Section 16 of the Exchange Act, the Board or the Compensation Committee
shall be responsible for such administration.

Section 1.5 Unfunded Plan. The Plan is intended to be an unfunded plan providing
current and deferred compensation. Participants are and shall at all times be
general creditors of the Company with respect to their Account balances. If the
Finance Committee or the Company chooses to set aside funds in a trust or
otherwise for the payment of Account balances under the Plan, such funds shall
at all times be subject to the claims of the creditors of the Company in the
event of its bankruptcy or insolvency.

 

-4-



--------------------------------------------------------------------------------

Section 1.6 Non-Transferability. None of the rights of Participants under the
Plan or with respect to their Accounts or Options shall be transferable, except
as specifically provided in Section 5.3 and Section 6.6 of the Plan.

Article II

Deferral Elections

Section 2.1 Eligible Compensation. All Eligible Directors shall be provided with
the opportunity to elect to defer all or a portion of their Eligible
Compensation (but not Stock Units, Options, or other compensation). The
Administration Committee may establish such minimum deferral amounts, specified
percentages of Eligible Compensation that may be deferred, and similar
requirements and limitations, as it may determine to be appropriate for
convenience of administration of the Plan.

Section 2.2 Deferral Election Forms. Deferral Election Forms shall be in such
form, and shall be filed and revoked in such manner as the Administration
Committee shall from time to time determine.

Section 2.3 Time for Filing Deferral Election Forms.

(a) First Year of Eligibility. An individual who first becomes an Eligible
Director during any Plan Year (as determined in accordance with this
Section 2.3(a)) may file a Deferral Election Form within 30 days after first
becoming an Eligible Director; provided, that such Deferral Election shall apply
only to Eligible Compensation for services performed after the Deferral Election
is filed.

For purposes of the Plan an individual shall be treated as first becoming an
Eligible Director if (and only if) he has not been eligible to defer
compensation under the Plan or another any other nonqualified “account balance
plan” described in Treas. Reg. § 1.409A-1(c)(2)(i)(A) or (B) that is maintained
by the Company or any entity that would be required to be combined with
MeadWestvaco as a single employer under Section 414(b) or (c) of the Code.

(b) After First Year of Eligibility. Except to the extent permitted by
subsection (a), above, any Deferral Election shall be filed by the deadline
established by the Administration Committee, which shall be no later than
December 31st of the Plan Year before the Plan Year in which the services giving
rise to the Eligible Compensation to be deferred will be performed.

(c) Deferral Elections Remain in Effect for Subsequent Plan Years. Once filed, a
Deferral Election shall be irrevocable for the remainder of the Plan Year with
respect to which it applies, and shall remain in effect until the Plan Year
after the Plan Year (if any) during which the Participant files a new Deferral
Election or revokes such Deferral Election.

Article III

Deferral Accounts and Investments

Section 3.1 Establishment and Maintenance of Deferral Account. The
Administration Committee shall cause the Company to establish and maintain a
Deferral Account for each Participant who elects to defer Eligible Compensation
pursuant to Article II of the

 

-5-



--------------------------------------------------------------------------------

Plan. A Participant’s Deferral Account shall be credited and debited from time
to time as provided in Section 3.2, below, adjusted for investment experience
from time to time as provided in Section 3.3, below, and debited for amounts
distributed in accordance with Article V.

Section 3.2 Contributions to Deferral Accounts. A Participant’s Deferral Account
shall be credited from time to time with his or her Deferred Compensation, as of
the day on which such Deferred Compensation would otherwise be paid to him or
her. Such amounts shall be vested at all times.

Section 3.3 Earnings and Losses on Deferral Accounts.

(a) Investment Elections. The Finance Committee shall from time to time
establish one or more hypothetical investment funds (each, an “Investment Fund”)
based upon such criteria as it may from time to time determine. The
Administration Committee shall establish procedures to permit Participants to
make Investment Elections from time to time indicating in which of the available
Investment Funds their Deferral Accounts shall be deemed invested. Unless and
until the Finance Committee provides otherwise, all Deferral Accounts shall be
deemed invested in the CitiStreet Money Market Fund.

(b) Adjustment of Accounts. The Administration Committee shall cause
Participants’ Deferral Accounts to be adjusted upwards or downwards, at such
intervals as it may from time to time determine, to reflect the net investment
return (whether positive or negative) of the particular Investment Fund(s)
elected; provided, that no Deferral Account may at any time have a balance less
than zero.

Section 3.4 Reports. The Administration Committee shall provide, or cause to be
provided, to each Participant at regular intervals, but at least annually, a
statement of his or her Deferral Account balance and the activity therein since
the date of the last such statement.

Article IV

Stock Unit Accounts

Section 4.1 Credits of Stock Units. On each Annual Meeting Date, the Stock Unit
Account of each person who is an Eligible Director at the adjournment of the
stockholders’ meeting occurring on that Annual Meeting Date shall be credited
with a number of Units (including fractions thereof) determined by dividing the
Stock Unit Value by the Average Fair Market Value of the Common Stock on such
Annual Meeting Date. The “Stock Unit Value” shall mean $80,000 (as of January
2007) or such other amount as the Board may hereafter establish by resolution.

Section 4.2 Dividend Equivalents. Each Stock Unit Account shall be credited with
additional Stock Units (including fractions thereof) on each payment date for
any dividend or distribution made with respect to the Common Stock with a record
date that occurs while there is a positive balance in such Stock Unit Account.
The number of Stock Units so credited shall equal the amount of the applicable
Dividend Equivalent, divided by the Fair Market Value of a share of Common Stock
as of the applicable payment date for the dividend or distribution in question.

Section 4.3 Vesting of Share Units. The rights of each Eligible Director in
respect of Stock Units credited to his or her Stock Unit Account shall be vested
at all times.

 

-6-



--------------------------------------------------------------------------------

Article V

Distributions

Section 5.1 Termination of Board Membership. The balance of each Participant’s
Account(s) shall be paid within 90 days after the end of the calendar quarter in
which the Participant’s Termination of Board Membership occurs (unless a later
date is required by Section 5.5 of the Plan), in a single distribution;
provided, that a Participant may elect a different time and/or form of payment
of all or part of his Deferral Account (but not his Stock Unit Account) in
accordance with Section 5.2, below.

Section 5.2 Distribution Election Form. The Administration Committee may from
time to time, in its discretion, establish rules and procedures for participants
to file a Distribution Election Form, on which they may make elections to
receive distributions of their Deferral Accounts in installments rather than a
lump sum and at a time or times other than as provided in Section 5.1, above.
Such procedures may include rules for designating a Beneficiary, and such other
rules, limitations and conditions as the Administration Committee may determine
to be appropriate; provided, that such procedures shall comply with the
following requirements:

(a) New Distribution Election Form. Except to the extent that a change is
permitted by subsection (b) or (c), below, a New Distribution Election Form with
respect to any Eligible Compensation (as adjusted for investment return in
accordance with Section 3.3 of the Plan) shall be filed no later than the
deadline required by Section 2.3 of the Plan for filing the Deferral Election
with respect to such Eligible Compensation. Once filed, a Distribution Election
shall remain in effect until the Participant files a New Distribution Election
Form for future deferrals. Any New Distribution Election Form shall be effective
with respect to Eligible Compensation (as adjusted for investment return in
accordance with Section 3.3 of the Plan) for services performed during the Plan
Year after the Plan Year in which the New Distribution Election Form is filed.

(b) Changes to Distribution Elections Before 2009. Before January 1, 2009, the
Administration Committee had discretion to allow a Participant to change the
time and form of payment of any portion of his Deferral Account after the
deadline required by subsection (a), above, if (and only if) (1) the Participant
filed a Change of Distribution Election Form no later than six months before his
Termination of Board Membership, and (2) after December 31, 2005, the change did
not result in acceleration of any payment into the tax year in which the change
was filed or delay until a later tax year any payment that was otherwise
scheduled to be made in the year in which the change was filed.

(c) Changes to Distribution Elections After 2008. Effective on and after
January 1, 2009, a Participant may change the time or form of payment of any
portion of his Deferral Account after the deadline required by subsection (a),
above, only if:

 

  (1) He files a Change of Distribution Election Form no later than (A) six
months before his Termination of Board Membership, and (B) 12 months before the
date on which distribution of his Deferral Account would commence if not for the
change; and

 

  (2) The date on which distribution of his Deferral Account commences is at
least five years after the date on which distribution would have commenced if
not for the change.

 

-7-



--------------------------------------------------------------------------------

Section 5.3 Form of Distributions. All distributions from a Participant’s
Deferral Account shall be made in cash. All distributions from a Participant’s
Stock Unit Account shall be made in shares of Common Stock, except that any
fractional shares that would otherwise be distributable shall be paid in cash
based on the Fair Market Value of the Common Stock on the most recent
practicable date preceding the date of payment.

Section 5.4 Death. If a Participant dies before the balance of his Account(s) is
fully distributed, the remaining balance of the Participant’s Account(s) shall
be distributed (in the form required by Section 5.3, above) to his Beneficiary
within 90 days after the Participant’s death.

Section 5.5 Special Delayed Payment Rule. If a Participant is a “specified
employee” (as determined by the Company in accordance with Section 409A(a)(2)(B)
of the Code and Treas. Reg. § 1.409A-1(i)), any amount that becomes payable as a
result of the Participant’s Termination of Board Membership shall be paid on the
later of (a) the payment date prescribed by this Article V, and (b) the first
day of the seventh month that begins after the Participant’s Termination of
Board Membership.

Article VI

Stock Options

Section 6.1 Grants of Options. On each Annual Meeting Date before January 1,
2004, Options to purchase 1,500 shares of Common Stock shall automatically be
granted to each individual who, at the adjournment of the stockholders’ meeting
occurring, is an Eligible Director. All Options shall be evidenced by written
agreements and shall be granted on the terms hereafter set forth, together with
such other terms, not inconsistent with the terms of the Plan, as the Board or
the Compensation Committee, in its discretion, may from time to time approve.
Effective January 1, 2004, the automatic grant of options under this Section is
suspended pending further action by the Board.

Section 6.2 Option Price. The per-share exercise price for each Option shall be
100% of the Fair Market Value of a share of Common Stock on the date the Option
is granted.

Section 6.3 Medium and Time of Payment. Stock purchased pursuant to an Option
shall be paid for in full at the time of purchase in such manner as the
Administration Committee or the Compensation Committee shall determine. The
medium of payment shall be cash, Common Stock valued at Fair Market Value, or
any other property satisfactory to the Company, valued as of the Effective Date
of the exercise; provided, that any such Common Stock shall have been either
purchased by the Eligible Director on the open market or held for more than six
months. In addition, if the Compensation Committee so provides, payment may be
made through a broker cashless exercise program. Following receipt of payment,
the Company shall deliver to the Optionee a certificate or certificates for such
shares due upon exercise of an Option.

Section 6.4 Period of Exercise of Options. Each Option shall be vested and
exercisable from and after the date on which it is granted. Unless the
Compensation Committee provides otherwise in connection with the grant of an
Option, the Option shall remain exercisable as follows. Generally, the Option
shall expire on the tenth anniversary of the date of grant. However, if the
Eligible Director to whom it is granted has a Termination of Board Membership
for any reason, each of his or her then-outstanding Options shall expire on
earlier of the fifth anniversary of the date of such Termination of Board
Membership or the tenth anniversary of the date of grant; provided that the
exercise period for any Option shall not be extended past the expiration date
set forth in the Option agreement. All of the periods within which Options are
exercisable are subject always to such further limitations as may be required to
maintain favorable treatment under the securities and tax laws.

 

-8-



--------------------------------------------------------------------------------

Section 6.5 Rights as a Stockholder. An Optionee shall have no rights as a
stockholder with respect to any shares issuable or transferable upon exercise
thereof until the date of issuance of a stock certificate for such shares.
Except as provided in Section 7.2 of the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date as of
which such stock certificate is issued.

Section 6.6 Non-Assignability. No Option shall be assignable or transferable
except by will or by the laws of descent and distribution, by operation of law,
or, if permitted by law and under uniform standards adopted by the Compensation
Committee, to immediate family members of the Optionee, or to trusts whose
beneficiaries are the Optionee or immediate family members.

Article VII

General

Section 7.1 General Restriction. The grant or exercise of any Option or the
issuance or transfer of any Common Stock pursuant to this Plan is conditioned
upon such listing, registration, qualification and regulatory approvals as the
Board, the Compensation Committee or the Administration Committee, in their
respective discretion, may deem necessary or desirable. The Board, the
Compensation Committee or the Administration Committee, respectively, may also
place such restrictions or legends or additional legends on stock issued or
transferred as it determines to be required or advisable to comply with
applicable laws or regulations, or the listing requirements of any exchange upon
which the Common Stock is traded or intended to be traded.

Section 7.2 Adjustment for Changes in Capitalization. In the event of any change
in corporate capitalization (including, but not limited to, a change in the
number of shares of Common Stock outstanding), such as a stock split or a
corporate transaction, such as any merger, consolidation, separation, including
a spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Compensation Committee or Board shall make an equitable
adjustment in the aggregate number and kind of shares provided for under
Section 1.1 of the Plan, in the number of Options to be granted automatically
pursuant to Article VI, and in the number, kind and option price of shares
subject to outstanding Stock Units and Options; provided, that:

(a) No such adjustment shall be made to outstanding Stock Units with respect to
any dividend or other distribution for which Dividend Equivalents are credited
to the applicable Stock Unit Account as provided in Section 4.2 of the Plan;

(b) Any resulting fractional share that would otherwise be subject to an Option
shall be eliminated; and

(c) Any such adjustment shall be subject to such restrictions and conditions as
may be required to avoid being subject to Section 409A of the Code.

Section 7.3 Compliance with Section 16 of the Exchange Act. Notwithstanding any
other provision of the Plan, the Administration Committee may impose such
restrictions, rules and regulations on the terms and conditions of participation
in the Plan as it may

 

-9-



--------------------------------------------------------------------------------

determine to be necessary or appropriate to avoid subjecting Eligible Directors
to liability or potential liability under Section 16. Any transaction pursuant
to the Plan (including without limitation elections to move Deferred
Compensation into or out of any Common Stock Fund) that would result in
liability or potential liability under said Section 16 shall be void ab initio.

Section 7.4 Governing Law. The Plan shall be governed by the law of the state of
Delaware.

Article VIII

Amendment and Termination of Plan

The Company may amend or terminate the Plan at any time; provided, that unless
necessary to comply with an applicable law (including the requirements of
Section 409A of the Code), no such amendment or termination may reduce the
balance of any Participant’s Accounts, change the requirements for vesting of
any unvested portion of any Option previously granted, or change the timing of
distributions from any Account, unless (a) the Company determines that such
change would not cause a violation of the requirements of Section 409A of the
Code and (b) the affected Participant or Beneficiary, as applicable, consents to
the change.

Any amendment to the Plan may be adopted by resolution of the Board of
Directors. In addition, the Chairman of the Board of Directors or the Chief
Executive Officer of the Company may adopt any amendment in writing which
(i) may be necessary or desirable to improve the administration of the Plan, so
long as such amendment does not materially affect the substance of the Plan or
the level of benefits the Plan provides, or (ii) may be required to comply with
any applicable federal or state law (including any tax law that might result in
any adverse tax consequences to any Participant or Beneficiary, or to the
Company or any of its affiliates). All amendments shall be filed with the
Secretary of the Company.

*        *        *

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned has executed this restatement of the Plan.

 

/s/ John A. Luke, Jr.

John A. Luke, Jr. Chairman and Chief Executive Officer

APPROVALS

LAW DEPARTMENT

 

By  

/s/ John J. Carrara

  John J. Carrara   Associate General Counsel and Assistant Secretary

FILED: December 30, 2008

 

By  

/s/ Wendell L. Willkie, II

  Wendell L. Willkie, II   Senior Vice President, General Counsel and Secretary

 

-11-